Citation Nr: 1548738	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  11-13 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to service connection for a chronic sinus disability, to include sinusitis and allergic rhinitis.

2. Entitlement to service connection for left arm numbness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1988 to February 2008.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Pittsburgh, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied service connection for bilateral arm numbness, sinusitis, and a right ankle disability; and granted service connection for residuals of a fracture of the right clavicle and for disc disease of the cervical spine, both rated 10 percent disabling, effective March 1, 2008 (day after separation from service).  

In December 2008, the Veteran filed a notice of disagreement with the foregoing determinations.  However, in an April 2011 rating decision, the RO granted service connection for cervical radiculopathy/carpal tunnel syndrome of the right upper extremity (claimed as right arm numbness) and for residuals of a right ankle twisting injury, both rated 10 percent disabling, effective March 1, 2008.  The Veteran did not appeal either the initial disability ratings or effective dates assigned; therefore, the claims seeking service connection for right arm numbness and a right ankle disability are resolved and no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (explaining that where a claim is granted during the pendency of an appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review concerning the compensation level or the effective date assigned for the disability).

The aforementioned April 2011 rating decision also granted increased ratings of 20 percent for the Veteran's residuals of a fracture of the right clavicle and for disc disease of the cervical spine, effective March 1, 2008.  In a simultaneously issued April 2011 statement of the case, the RO addressed the remaining issues of entitlement to service connection for left arm numbness and sinusitis, and entitlement to initial ratings in excess of 20 percent for residuals of a fracture of the right clavicle and for disc disease of the cervical spine.  

In April 2011, the Veteran submitted a VA Form 9, substantive appeal, in which he explicitly limited his appeal to the claims for service connection.  As such, the claims for initial increased ratings for residuals of a fracture of the right clavicle and for disc disease of the cervical spine are not before the Board.

Regarding the claim for service connection for a chronic sinus disability, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the U.S. Court of Appeals for Veterans Claims (Court) held that the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  In light of the decision in Clemons, the Veteran's claim for service connection for sinusitis has been expanded and recharacterized as a claim for service connection for a chronic sinus disability, to include sinusitis and allergic rhinitis, as reflected on the cover page.

As a final initial matter, the Board notes that in August 2013, additional VA treatment records (from October 2010 to August 2013) were added to the claims file.  These records contain findings pertinent to the Veteran's claims for service connection for a chronic sinus disability and for left arm numbness.  A waiver of initial review by the Agency of Original Jurisdiction (AOJ) has not been obtained from the Veteran; however, inasmuch as the claim for service connection for a chronic sinus disability is being granted, he is not prejudiced in this regard.  With respect to the Veteran's claim for service connection for left arm numbness, that matter is being remanded; therefore, the AOJ will have an opportunity to review this new evidence in the first instance.  

The issue of entitlement to service connection for left arm numbness is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, his chronic sinus disability, diagnosed variously as sinusitis and allergic rhinitis, had its onset in service.

CONCLUSION OF LAW

Service connection for a chronic sinus disability, to include sinusitis and allergic rhinitis, is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for a chronic sinus disability, to include sinusitis and allergic rhinitis, is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran seeks service connection for a chronic sinus disability.  In various statements, including his April 2011 VA Form 9, substantive appeal, he has explained that this condition had its onset in service and that he has experienced ongoing problems with this condition since service.  He states that he uses both prescribed and over-the-counter medications to treat his sinus condition, and that these medications do not cure his condition.  Rather, they mask his symptoms.

The Veteran's service treatment records reflect treatment for sinusitis in service.  For example, in March 1988, sinusitis was diagnosed.  He was also seen in September 2002 for sinus problems.  A December 2002 VA treatment record also shows that, while the Veteran was still on active duty military service, he presented to the emergency room with complaints of sinus pressure; sinusitis was diagnosed.  

Subsequent to service, in lay statements, the Veteran has reported having recurrent symptoms related to the sinus.  His postservice VA treatment records show that in June 2009, he was noted to have allergic rhinitis/season allergies, for which he was given a trial of Claritin 10mg daily.  In May 2011, the Veteran was again noted to have allergic rhinitis, for which he was prescribed a flunisolide nasal spray.

The Veteran was also provided a VA examination in June 2008.  During that examination, the Veteran reported being treated in service for a sinus condition of a recurrent nature.  He also stated that he had some seasonal allergies, for which he had been prescribed Allegra.  The Veteran noted that his big problems were mostly in the fall, when his symptoms of nasal congestion were aggravated by allergies.  He also experienced occasional frontal headaches, which he treated with aspirin.  On examination, there was no tenderness to the frontal or sinus areas and his septum was in the midline.  There were also no exudates or obstruction noted.  There was also no drainage present on examination, although the Veteran noted he was currently taking Allegra.  Sinus x-rays were normal.  Based on the foregoing, the examiner stated:

Claim for sinus condition with the recurrent sinuitis [sic], with allergies asymptomatic at this time especially in the fall.  The [Veteran] is currently taking Allegra.  He has occasional frontal headache, which is alleviated by using aspirin.  Sinus x-rays will be submitted with this examination.  There is no tenderness in the frontal or maxillary sinus area at this time.  There is no deviation of the septum.  There is no congestion of the nose.  Sinus x-ray normal.

A threshold question that must be addressed here (as with any claim seeking service connection) is whether the Veteran actually has the disability for which service connection is sought.  In denying the Veteran's claim for service connection for sinusitis, the RO interpreted the results from the June 2008 VA examination as indicating that the Veteran had a "history of sinusitis for which [he took] Allegra," and otherwise had no pathology of a sinusitis, including a normal sinus x-ray.  Therefore, the RO denied the Veteran's claim on the basis that he did not have a current disability.  See October 2008 rating decision.
However, the fact that the Veteran requires medication suggests that he does have a current disability.  Cf. Jones v. Shinseki, 26 Vet. App. 56 (2012) (holding that in the context of assigning disability ratings, the Board may not consider the ameliorative effects of medication where such effects are not explicitly contemplated by the rating criteria).  Furthermore, the Board notes that the June 2008 examiner did not state that the Veteran did not have a sinus condition.  Rather, he indicated that the Veteran was currently asymptomatic and then did not give a diagnosis for the Veteran's sinus condition.

The record shows, however, that the Veteran was given a diagnosis of sinusitis in service and that postservice, he has been given a diagnosis of allergic rhinitis.  Such evidence is sufficient to establish that the Veteran has a current disability.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim); cf. Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013) (noting that the Board must consider evidence of a "recent" diagnosis made prior to the filing of a claim).

The Veteran has also provided statements to the effect that he has suffered from a sinus disability that is both chronic and recurrent in nature ever since service.  In this regard, the Board notes that the Veteran separated from service in February 2008, after twenty years in the U.S. Navy, and that he filed an original claim for service connection in May 2008, only three months after his separation from service.  He has also been prosecuting his claim continuously since that time.  As a lay person, the Veteran is competent to describe symptoms related to his sinus (although he is not competent to provide a diagnosis for those symptoms).  Accordingly, the Board finds no reason to question the Veteran's statements describing his sinus complaints during service and his recurrent/ongoing sinus symptomatology after service, and deems them both competent and credible.  See Layno v. Brown, 6 Vet. App. 465 (1994). 

Based on the foregoing, the Board finds that the Veteran had a diagnosis of sinusitis in service, and that the record reasonably shows that he has suffered from a chronic sinus disability, diagnosed variously as sinusitis and allergic rhinitis, since that time.  Therefore, service connection for a chronic sinus disability is warranted.


ORDER

Service connection for a chronic sinus disability, to include sinusitis and allergic rhinitis, is granted.


REMAND

The Veteran seeks service connection for left arm numbness.  His service treatment records show that in October 2003, he complained of numbness in his hands, which he described as a tingling/weakness of the lateral three fingers in both hands and even along the ulnar side of the arm.  He noted that he had been doing a lot of housework and that the numbness was aggravated by doing more work.  Numbness of both hands, with possible impingement of the shoulder/vertebral area was assessed.  

In November 2003, the Veteran was seen for follow-up after undergoing an X-ray of the cervical spine.  It was the physician's impression that the Veteran suffered from neck pain with radiation, most likely related to muscle spasms with the cervical spine of straightening of cervical lordosis.  

In October 2005, the Veteran again complained of numbness and tingling down both of his arms.  Muscle strain was assessed.  In November 2005, he was seen for follow-up treatment; paresthesias/neck pain was assessed.

In June 2008, after his separation from service, the Veteran was provided a VA examination to determine whether he had a current disability manifested by left arm numbness.  The Veteran did not report any symptoms related to the left arm (only the right arm) and no pertinent findings were reported by the examiner for either arm.  Accordingly, it was determined that the Veteran did not have current disability and his claim for service connection was denied.

However, more recent VA treatment records show that the Veteran has sought treatment for left hand numbness and now has a diagnosis of carpal tunnel syndrome in that hand.  He has also undergone a carpal tunnel release in the left hand.  See, e.g., March 2013 to May 2013 VA treatment records.  In light of this new information, the Board finds that another VA examination for a medical opinion is necessary to determine whether the Veteran's left arm numbness (to include carpal tunnel syndrome) is etiologically related to his service, or to his service-connected residuals of a fracture of the right clavicle and/or disc disease of the cervical spine.

Accordingly, the case is REMANDED for the following actions:

1. 	Contact the Veteran and request that he identify the provider(s) of any additional treatment or evaluation he has received for his left arm numbness, records of which are not already associated with the claims file, and to provide any releases necessary for VA to secure records of such treatment or evaluation.

Obtain complete records of all such treatment and evaluation from all sources identified by the Veteran.

2. 	Secure for the record updated treatment records from the Erie, Pennsylvania VA Medical Center (i.e., from August 2013 to the present).

3. 	If any of the above-requested records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

4. 	Once the above records development has been completed, arrange for the Veteran to be examined by an appropriate physician to determine the nature and likely etiology of the Veteran's claimed left arm numbness.  The examiner should obtain a complete history from the Veteran, review his claims file (to include this remand), and arrange for any indicated studies.  The examiner should then respond to the following questions:

a) Is it at least as likely as not (50 percent or better probability) that the Veteran's left arm numbness, to include his carpal tunnel syndrome, is related to his service?  In providing this opinion, the examiner must address the service treatment records showing that the Veteran was seen for complaints related to numbness in his left arm/hand in October/November 2003 and October/November 2005.  

b) If the Veteran's left arm numbness, to include his carpal tunnel syndrome, is not directly related to his service, is it at least as likely as not (50 percent or better probability) caused by (1) his service-connected residuals of a fracture of the right clavicle, (2) his service-connected disc disease of the cervical spine, or (3) the combined effects of his service-connected residuals of a fracture of the right clavicle and disc disease of the cervical spine? 

c) If the Veteran's left arm numbness, to include his carpal tunnel syndrome, is not caused by his service-connected disabilities, is it at least as likely as not (50 percent or better probability) aggravated by (1) his service-connected residuals of a fracture of the right clavicle, (2) his service-connected disc disease of the cervical spine, or (3) the combined effects of his service-connected residuals of a fracture of the right clavicle and disc disease of the cervical spine? 

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided. If any requested opinion cannot be provided without resort to speculation, the examiner should so state, and provide a supporting explanation as to why an opinion cannot be provided without resorting to speculation.

5. After the above development has been completed, review the file (to include the VA treatment records from October 2010 to August 2013, and any additional evidence secured as a result of this remand) and ensure that all development sought in this remand is completed.  Undertake any additional development indicated by the results of the development requested above, and re-adjudicate the claim for service connection for left arm numbness.  If it remains denied, the RO/AMC should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


